SHIPMAN, District Judge.
This libel is brought to recover damages for a collision which occurred in the Kills on the 2d of June, 1860, which resulted in the sinking of the schooner of the libelants, as they allege, through the carelessness of those in charge of the steamer. The case presents an instance of the obstinate and irreconcilable conflict of evidence. The collision of the witnesses is as palpable as that of the vessels. But I think that the narrative of those on board the schooner is the more clear, intelligent and reliable. It is certainly more so than the account given by those in charge of the steamer, and, were it not for the testimony of some passengers on board of the latter, the weight of evidence would be clearly in favor of the libelants. The testimony of passengers, however, who have -no practical knowledge of the navigation of vessels, is not always reliable in cases of collision of this character. To the greater clearness and consistency of the li-belants' witnesses must be added the character and direction of the wound inflicted on the hull of the schooner by the stem of the steamer. This wound, as it stands clearly on the proofs, could not have beén produced by a collision at the angle described by the claimants’ witnesses, while its shape and direction tend directly to confirm the witnesses for the libelants. And I think it shows with reasonable certainty that the steamer was at fault in not giving the schooner sufficient room, under the circumstances, to pass safely to the southward of her. Decree for libelants, with a reference.